DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 5/3/2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of 2/1/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance:
Iwata et al. (US 8,220,432 B2) hereinafter Iwata and Wantanbe et al. (US 5,894,824) hereinafter Wantanabe are the closest prior art of record. Iwata discloses a piston for an internal combustion engine with a shaft surface with a different size between the thrust and counterthrust sides. Wantanabe discloses a cooling channel in the piston. However, Iwata nor Wantanabe anticipate nor render obvious at least, “wherein said shaft surfaces are connected to a piston hub by connecting walls, one of said shaft surfaces has a width which is 25-50% smaller than the other of said shaft .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747